IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00173-CV

DONALD RAY MCCRAY,
                                                          Appellant
v.

DELETA D. JONES,
                                                          Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 24211


                          MEMORANDUM OPINION


      This cause purports to be an appeal from an order or judgment signed on May 1,

2009 in the 12th District Court of Walker County. The Walker County District Clerk

sent the Court a letter advising us that it has no record of a Cause No. 24,211, styled

Donald Ray McRay v. Deleta D. Jones. Accordingly, in a letter dated June 30, 2009, the

Court notified Appellant that he had 21 days to provide the Court with a copy of the

May 1, 2009 order or judgment that he is appealing. If he did not do so, this appeal

would be dismissed for want of jurisdiction.
       Appellant has filed a response that confirms that there is no appealable order or

final judgment. He refers the Court to a Third Court of Appeals ruling, which informs

us that Appellant sued various Walker County officials (apparently including

purported Appellee Jones) in Travis County, that the trial court in Travis County

granted the defendants’ motion to transfer venue to Walker County and the clerk’s

record was transferred to Walker County, and that Appellant appealed to the Third

Court of Appeals. See McCray v. Jones, No. 03-08-00370-CV (Tex. App.—Austin Feb. 6,

2009, no pet.). That appeal was dismissed for want of jurisdiction. Id.

       Appellant appears to state in his response that his suit against Jones was not

transferred to Walker County, and he requests a sixty-day continuance to allow him to

“re-consolidate” Jones “to the initial petition and obtain a judgment from the trial court

on the initial party[,] which in this case is Walker County.” Appellant’s description of

the underlying procedural status is unclear, but it is clear from Appellant’s response

and the Austin Court’s opinion that there is no final judgment or appealable order and

that we lack jurisdiction.     Appellant has failed to provide us with a copy of the

purported May 1, 2009 order or judgment that he is appealing. We dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                   REX D. DAVIS
                                                   Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed August 5, 2009
[CV06]

McCray v. Jones                                                                     Page 2